PER CURIAM.
Defendant wife has appealed a final judgment granting plaintiff husband a divorce on the ground of habitual intemperance, habitual indulgence in violent and ungovernable temper, and extreme cruelty. The sole point on appeal questions the sufficiency of the evidence to support the judgment.
In our review of the issues presented for decision, we have given due consideration to the applicable principles that the judgment of a trial court reaches the appellate court clothed with a presumption of correctness. Defendant suffered default judgment to be entered against her and offered no evidence upon the issues raised by the complaint. The record reveals substantial evidence to support the findings made and conclusions reached by the trial court on at least one if not all of the grounds for divorce alleged in the complaint.
It is not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the trial court committed error or that the evidence establishes that the conclusions reached are erroneous.1 Appellant having failed to demonstrate error, the judgment appealed is affirmed.
CARROLL, DONALD K, Acting C. J., and WIGGINTON and RAWLS, JJ., concur.

. Old Equity Life Insurance Company v. Levenson, (Fla.App.1965) 177 So.2d 50; Stoller v. Jaffe, (Fla.App.1961) 125 So. 2d 310.